DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (now considered Figs 2, 3; noting that unelected Species B is now considered Fig 4 in view of arguments) and Subspecies D, in the reply filed on 9/8/21 is acknowledged.  The traversal is on the ground(s) that there is overlapping search and common features.  This is not found persuasive because the species/subspecies are considered patentably distinct and are classified differently. Finally, the only proper traversal to an election of species requirement is that the components are obvious variants over one another.  Absent such an admission, they are deemed separately patentable and a search burden exists for examining all of the differing species.
The requirement is still deemed proper and is therefore made FINAL.


	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golben US 2005/0274138 Al.
Re claim 1, Golben teach an exhaust gas heat recovery system comprising: a heat pump (fig 1) configured to pump heat from a refrigerant (para 20), said heat pump having an inlet and an outlet (outlet of 802 leading to 3045, 4046, fig 1) wherein the exhaust gas stream leaving said outlet is split into two streams: a stream rejected to atmosphere (“to outside ambient air”) and a recirculating exhaust stream (“to interior car air” adjacent to 10a) re-circulated back to said heat pump: a mixer (air is naturally mixed in a  cabin in “interior of a vehicle” , para 37, mixing with recirculated “to interior car air”, and air already in “interior car”) provided at said inlet of said heat pump to mix an inlet exhaust stream (stream pushed by 10b, “to interior car air”) with said recirculating exhaust gas stream to get a resultant exhaust stream (“from interior car air”, fig 1) at an intermediate temperature of the two streams: and a flow regulating means including a fan (10a) that is adapted to compress said recirculating exhaust stream.  
Additionally noting that for clarity, the recitation “at an intermediate temperature of the two streams” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural 
Re claim 2, Golben teach said heat pump is a sorption heat pump haying a desorber for desorbing a refrigerant material by taking heat From a heat source (paras, 7, 33, 63).  
Re claim 3, Golben teach said system in configured to ensure that said resultant exhaust stream has the same heat content as that of said inlet exhaust stream but an increased flow rate and a lower temperature as compared to said inlet exhaust stream, since, noting that for clarity, the recitation “has the same heat content as that of said inlet exhaust stream but an increased flow rate and a lower temperature as compared to said inlet exhaust stream” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is noted that Golben 
Re claim 4, Golben teach direction of flow of ambient air is opposite to the direction of flow of exhaust gases through said heat pump, since, noting that for clarity, the recitation “direction of flow of ambient air is opposite to the direction of flow of exhaust gases through said heat pump” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is noted that Golben teach all of the structure and thus the claim limitations are taught and the structure is capable of performing the claimed limitations.
Response to Arguments
Applicant’s arguments, see reply, filed 1/12/2022, with respect to claim interpretation and 112 issues have been fully considered and are persuasive.  The claim interpretation and 112 issues have been withdrawn. 
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive.

Applicant argues that claim 3 has been amended and thus the limitations are not intended use. The examiner respectfully disagrees. Claim 3 still recites specifics of airflows and no operation of the configured system and or additional structure. It is noted that the prior art is capable of meeting the claim limitations with the prior art configured system. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	Therefore, the arguments are not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763